Case 1:19-cr-00507-PAB Document 178 Filed 06/19/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00507-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JOSHUA DAVID GESS,


       Defendant.


                       UNITED STATES’ MOTION TO RESTRICT


       The United States of America hereby requests permission to file the United

States Response to Defendant’s Motion to Reconsider Pretrial Detention Order under

restriction, as the defendant’s motion is under restriction, and the United States’

response refers to certain contents of that motion and attachments.

       Respectfully submitted this 19th day of June, 2020.

                                                 JASON R. DUNN
                                                 United States Attorney

                                          By:    /s/ Garreth Winstead
                                                 GARRETH WINSTEAD
                                                 Assistant United States Attorney
                                                 1801 California St., Suite 1600
                                                 Denver, Colorado 80202
                                                 Phone: (303) 454-0100
                                                 Fax: (303) 454-0405
                                                 E-mail: garreth.winstead@usdoj.gov
                                                 Attorney for the United States




                                             1
Case 1:19-cr-00507-PAB Document 178 Filed 06/19/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

I hereby certify that on June 19, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the
parties on record.


                                           s/ E. Garreth Winstead
                                           E. GARRETH WINSTEAD
                                           Assistant United States Attorney




                                              2
